Citation Nr: 1118516	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-50 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether there is new and material evidence to reopen and grant a claim for service connection for a low back disorder.  

2.  Entitlement to a rating in excess of 10 percent for a cervical spine disorder.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from December 1989 to July 1997.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issues of service connection for a low back disorder, having been reopened herein, and an increased rating for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A claim of service connection for a low back disorder was denied in February 1998.  Evidence presented since that decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder.



CONCLUSIONS OF LAW

1.  The February 1998 decision by the RO that denied the claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010). 

2.  New and material evidence sufficient to reopen the claim for service connection for a low back disorder has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As the decision below resolves the issue of whether new and material evidence has been submitted in the Veteran's favor, the duty to notify and assist has been met to the extent necessary to reopen the claim, such that any deficiency in this regard is harmless error.  Bernard v. Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. App. 1 (2006).





New and Material

A claim of service connection for a low back disorder was denied in a February 1998 decision.  That decision is final based on the evidence then of record.  However, a claim will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The February 1998 decision denied service connection for a low back disability because, although the evidence reflected treatment for low back pain and strain during service, there was no evidence of a service-connectable low back disorder after service.  Evidence considered at the time of the February 1998 decision included the service medical records and an October 1997 VA examination record.    

Evidence received in conjunction with the application to reopen includes medical records reflecting assessments of degenerative joint disease and degenerative disc disease of the lumbar spine.  See, e.g., January 2010 VA examination record.  This evidence is both "new" and "material," in that it was previously unseen, it relates to an unestablished fact necessary to substantiate the claim; that is, the existence of a chronic low back disorder, and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.





ORDER

New and material evidence has been received; the claim for service connection for a low back disorder is reopened and, to that extent only, the appeal is granted.


REMAND

In November 2010, the Veteran submitted VA Form 4142s (Authorization and Consent to Release Information to the Department of Veterans Affairs) pertaining to private treatment provided for his cervical spine disability.  He also reported receiving emergency treatment at a VA Medical Center for his cervical spine disability.  It does not appear that the associated records have been requested or associated with the file.  As these records are potentially relevant to both issues on appeal, they must be requested.

Additionally, based on the age of the last examination and because the matter is already being remanded, another VA examination should be conducted to determine the current status of the cervical spine disability.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for VA examination without good cause will include denial of the claim.  38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding, relevant VA treatment records have been associated with the file, particularly those dating after December 2009 and those associated with emergency treatment.

2.  Request medical records from the treatment providers reported in the November 2010 VA Form 4142s.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current extent and severity of his cervical spine disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.

4.  After conducting any additional indicated development, including a low back examination if deemed warranted, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


